a3



           OFFICE   OF THE   ATTORNEY     GENERAL       OF TEXAS
                                 AUSTIN




lonorablo too. 1). Dart
oount Attorney
lend@I1 oaunty
noertm, T'rxrr




iollovm1
                                          r   th0    PO~OO   iin
                                               ea    the Jurtiaa
                                               l    th d  b0r0m
                                             lm.ttb    to
                             and 10 per aent oom~Irslon on

                                 C. S. authorlcmr the Justiae
                              ior aonterpt 0r oourt.

                    c. ?. 917, rote forth hor thm {$8X;.
     rent. of a J&ice    of thm Peaoe ehall read1
     the atats 0r Texas recover 0r the derendant the
     iin0 and coLaa, etc.’ And Art. 919 provider for
     the i8ruancr 0r an sxsoutlon ror the collection
     0r the fine and c0h.      Art. 950 Cow. C. P’. pro-
     rid.8 that the County Attorney shall be lntltled
&omblo          Joe. l. hrt,         ?ago 2



    to t0a per 0-t     or all rin08, r0rrdtu~0      0~
    m0a0ym   001100t0d  r0r us  btm    09 ani7 0-w,
    upon   judgmoato roaovore4 br hlr.    Art. 1068
     provl4eo            that tho rttornrrre noantlng tho
     btatm         mhall   reaeive 0 roe 0r P 5.00 on a plea
     0r   guilty         brror8 0 Juotioe Coort.
          9h0 0rm00    0r aontempt 0r ootrrt ~a-
     not be lotked on oo aaflhing but l orlainol
     aooa, sad It appears to ma that the Justice
     should proceed ao In my other arlrlaal   moo
     and require paynent of tho aoats.
           On Uorch 6, 1941, we vroto you requootlag lddltlonal
Lpioromtlon rslrtlro   to the quootlons stated lbovo, and In aom-
gee     thorovlth,   on April 5, 1941, rou vroto, la port, QO rol-

              vhlo vu0 oaoo IO. 1904, in Justice            court
     Ib.     Oae ?reolact, Kendall County.
             *Oct. 26th,   1950,    John   Cohn vao arrested
     la Kond~ll County for huntIag vlthout a ll-
     aease* Vhe aomploint vao ill84 by 8111 Oar-
     ntt,     Qu, Vardaa, and the a888 vao docketed
     as fa. l87G     oa the Justice Doakot at Praciaat
     lo. oaa. herertter          8 varmnt vao loouod and
     ooat to A. 1. Hitrrel4er,           Oaae Vardea la Boxsr
     oouaty.     Nr. lklttrrlder      rem04 tha warrant but
     4ld aot take boa4 from Oohn or brlq hln to
     Booma, la Euotloo Proolaat So. Oao, but ao-
     orpto4 Cohn80 promIs* to appear b0r0m            the
     Juo tlalto ODOI.        llothlng more vao hear4 or
     Mr. Cohn uatll lOM tiw             In lob-v,    1951,
     vhen llr. Oarrett request&d oa llloo vorroat.
     Hr. Utofeldor       m&de contact olth HF. Cohn
      and Nr. Cohn lmmediatel~ oue up to Boerno
     o.nd plead guilty to the ohm-go. In tho
      oouroe or the oonvoroatloa Coha voo token
      to task by the Juotlao, Hon. t. A. Dreloo,
     oad Oohn endeavored to argue vlth the Court,
      oa the question or Cohnto failure to keep his
      promise in the hunting vlthout lloonoo oaoe.
                   ‘Be    juotloe,   not viohlng   to hear the
.




    gaorablo     Joe. L     Dart, ?rgo 3


         orgummato, (this V&O aa orgumoat bard oa
         Cohn’s ooatoatloa that   ho ho4 dono all hm
         rho811440 la the premloeo) told Oohn that
         ho hh4n.t   ohovn rmoh roopeot for thm oourt
         vhma hm rdhd to appmar briorm and that
         that amt oouplm4 vlth hlo attomt    to argue
         the queotloa ooaotituted aoatempt 0r oourt
         ~4abm~5~~~4~       t0 riab hir r0r 00ntmt
                   .
                 Art1010 2386, Yeraoato Annotated Civil        8tmtutem reads,
    in part, as r0ii~0:
                 “JUtlaeo     of the pee08 shall   oloo have
         paver:
                 “1. 30 punish say party guilt7 of a oon-
         tempt    of oourt by tine not to exoeod tveaty-
         five    dolloro and by tiprttooa8eat not rxaeed-
         lag oao 4a.I.’

               Oontempto or oourt are olooolflm4  as direot and l o ln-
    direct or aoaotruotlve,   the test being vhethe~ the ooateapt voo
    orfarad vlthla or out of tho preoonam Of th0 oourt.     this dir-
    tlnatloa lo lnportant from the proomdurol 8toadpolatI dlreot
    oontewto arm punlohoblo oumorIl~, vhIle oonotruotlve       ooatellpto
    require a dlttwaat    and looo draotlo proomoo.  (rtx art0 mtiirr,
    3 8. Y. (24) 4061 Lx parto, Robertson, 11 8. W. 6693.

                A oonterpt aorritted  In thm prmoeaoo of thm aourt lo
    4onoainatod a direct ooatempt. A ooaotruotlvm aoaterpt IO o8Id
    t0h p i l0t 40~0, not in th0 P~OO~O~ 0~ h4bwng 0r th0 00wt,
    but at l dietonce,    an aat vhloh tmndo to belittle, to degrade,
    or obotruat, interrupt,    prevent or ombarraoo the admlnlotratlon
    or juotlce.     llx pa-to Vogler, 9 8. Y. (2d) 7331 Ex pa-to Dunoan,
    182 9. w. 313I .

              Under another clao@itlc8tIoa,   contempt8 are regarded
    as civil or orlrlnal.   Thooo proceedings inotltuted  oolol~ ror
    the purpooo of vlndIaatlng the dIgnIt    of the oourt are orimlnal.
               From the facto etated In your letter It lo apparent
    that the oontompt vao oomnitted la the presence of the oourt,
    therefore,  earning vlthin the dsflnltloa   of a direct contempt.
    It further oppeoro that the oontempt proceeding voo instituted
    solely ror the purpose of rlndloatlng     the dignity 05 the court
    and vould br olooolfIed    l o a crialnol contoqpt lloo.
fonorrble    Joe, l. krt,      hgo   4


             VI quot. rm       Tmxrm Jurlopru4eacr,     Vol.    9, 9. 618,
noa. 33,    l0 r 0u o +0f

           'Coat-t     proome4lago are ewrtlr
      rmgarded am 0rIalnal   la their nrtwo won
      vhmn lrlolag ln olvll rotlano.     It Ia mid
      that oven in romrdlrl contuo9to 0r the mildest
                   ter isthe looeatial 14~ 0r coa-
      o h a r a othorr
      ttmocy, vllful   dloobedlonor of ordora and da-
      ore00 rde   in th0 rdminiotration     0r juotioe.
      mm 0rrra00 10 against the oAmlnlotration 0r
      justloo ma4 rgelnot loolmtf, aa hmom It lr-
      9lleo arimla8lltp.     On this theory tho pro-
      oeedlngo should ooaSorm as nurly oo pooolblo
      to prooeedlngo in erlrlnol     aooeo.   l l l.
      But oontempt procoedlage 8~ not oriminal
      oooeo vithia all the rule8 end drllnltlono
      0r crlainal    lav.     They ai’8 arid   to be of a
      orlmlnal aotur4 beomuor they ore not properly
      oivll suits,  and because they lnvolvo the
      idea of thr punishment of unauthorlomd sots.
      They bra netters au1 gemrio.   lor is b oon-
      ttmpt of oourt M ofreaoe vlthln the moaning
      0r    the pens1 oode.*
          rho oaoa 0r Casey vs. state, 25 tex. Rep. 381, uoag
othrr things, holds la efroot thmt a ooatmt      or oourt lm not
UL orrmaoe vithin    the ~ouhg   0r the ?o~l code. Oontmmptm 8ro
rttmro  oui geaerlo,    sad not orirlrul oaooo In the omnme ln
vhiah orlmoo are treated b7 vrltmro upon ori8laoJ lrv.     Whmy
arm ma14 to be of a orhlaal   natarm, bmcauao Thor uo not pro-
9erly oIvll oulto, and booauoo thq involvm thm Idea of the
pualohment or uaauthorlred  mote.
             we quota from the above nontloaed         ~008 08 rOllOV8C
              l4 + +, If      a contempt,   then,   IO not an
      QffeaOo rithia        the meaning of the panol oodc,
      Che lava vh:ch        regulate It are not repmlod
      by the code of criminal procedure.   Ybat, then,
      1s an ofrenso?   As defined by the penal oode,
      it $10 III act or omlsslon forbidden by poaltive
      law, and to vhich lo annexed, on oonvlction,
      my punishment prescribed in this oode,’     A
      ooatempt oonnot COBOvithln this definltloa
      beoause no pualohaeat IO preoarlbed f’or it In
      thm oodm. BeoIdeo thlm, l oontellpt lo defined
.
    loaonbl.        800. 8.     D’rt,   Puo   5


             to k ‘a villful 4lom l4              or 4loobo4lonoo
             of b pub110 authorltT. 4
             m0    b     0r   00at0m    4000 Zvhk       Zih%0
             pwvim 0r lit&r 0r tha 004m0. ft r00t0
             upon its ovn 9oaullmlty’, u&4 vhllr it OUI
             not be o&l4 to bo otrlotlf vlthla thm mngr
             of thm 01~11 la+, it lo equal4 4lotlnat
             fwm lam nlat        to orlmbr aad ptmlah-
             mats.   Trtu  v.Toa Slag, 9 JahBm. 395:
              9h0 otatutos lm lllont sagudlng the praao4uro upon
    adtmmat ior oonte&,       It lo said that  swrormnoo uot bo ha4
    to the oomon Iav an4 ouch lodifloatlono    am arm roua4 in the
    pnoedont  lvallablo.  When one lo l  dJu4gm4 to bo ln oonte@,
    the hot of aoatroveroy should be booortalno4 and drttmmiaa4,
    and thlo adju4laatlon should bo laterod In the rinut.8 of the
    Oourt, and a vrit or oomltment looue4 thereon, ror it has bman
    unlronly  held that I8prloonment tor contempt vi11 not bo tol-
    orated oa a nre vrrbol order of the judge.      (tax, Jur., Vol.
    g, p, 632; Rx arte MaOrav, 277 8. Y. 6$91 Xx parto Andrevs,
    loo 8, w. 376. P
                The ordinary fom Of ju4gmimtlo that the p8rty be
    cdttwl      to jail until the fine an4 oooto are paid.  (Rx part0
    Robertson,   11 8. W, 669).  Hovever, Artlole 2386, lupra, the
    statute under vhlah the procording vao brought door not author-
    irr the taxing of ooato la ouoh prooae4ing0, nor no othrr stat-
    ute that   ve have been lbla to find luthorlo~o tha taxing or
    oooto vhen the prooeedlng lo under Artlole 2386.    Therefore,
    ve onover your first qumatlon in the aog~tlva.
               As above stats& a oontmpt      of oourt IO not ‘aa oiroaoe
    rlthln  the ama*      Of the Penal Cod., aad th mltbtuteo Oi the
    Oode of Crlmlnal    Procedi~rooitrd in your letter,   prwl4ing ror
    aomloolono,   ire8 ror the attorney repreoentlqg the btatm, rtc.
    are not applicable,    because they provide compensation ror oertsln
    oerrlceo rendered in c~oeo involving oftenses vlthin the rsanlng
    0r th0 PIMI ~040. mmreroro,        Tour second quaotlon lo reopcct-
    fully onavered in the nogatlre.
                       TruotLng that the ioNgoing       fully   anovoro your inquiry,
    ve are
                                                          Yours very truly
                  APPROVEI-APR 12, 1941               ATTORREY OBRERU    O? Tlixk8


                  ATTORNEY GEWRAL       Or'TEXAS

    AWRB